SCHEDULE 14A (Rule 14A-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material under Rule 14a-12 PGT, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [] Fee paid previously with preliminary materials: [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration State No.: (3) Filing Party: (4) Date Filed: March 19, 2010 Dear Fellow Stockholder: I am pleased to invite you to attend our 2010 annual meeting of stockholders, to be held on April 6th at 12:00 p.m., local time, at the Roosevelt Hotel in New York City. This booklet includes the notice of meeting of stockholders and the proxy statement. The proxy statement describes the various matters to be acted upon during the annual meeting and provides other information concerning PGT, Inc. of which you should be aware when you vote your shares. You can ensure that your shares are represented at the meeting by promptly voting and submitting your proxy by completing and mailing your proxy or you may vote in person by attending the annual meeting. If you hold shares through a broker or other nominee in “street name,” you may also be able to vote using the internet or telephone by following the voting instruction they provide in your materials. On behalf of the Board of Directors of PGT, Inc., I would like to express our appreciation for your ownership and continued interest in the affairs of PGT, and I hope you will be able to join us on April 6th for our 2010 annual meeting of stockholders. Sincerely, Paul S. Levy Chairman of the Board of Directors PGT, INC. 1 NORTH VENICE, FLORIDA34275 NOTICE OF MEETING OF STOCKHOLDERS Our 2010 annual meeting of stockholders (the “Meeting”) will be held at the Roosevelt Hotel, Madison Avenue at 45th Street, New York, New York 10017 on April 6th beginning at 12:00 p.m., local time. The Meeting is being held to: 1. Elect four directors, nominated by our Board of Directors, to serve until our 2013 annual meeting of stockholders and until their respective successors shall have been duly elected and qualified; 2. Approve the PGT, Inc. Amended and Restated 2006 Equity Incentive Plan which, among other things, (i) increases the number of shares of common stock available for grant under the Company’s 2006 Equity Incentive Plan; (ii) effects certain changes to the Company’s 2006 Equity Incentive Plan to comply with Section 162(m) of the Internal Revenue Code; and (iii) allows the Company to offer to its employees the opportunity to tender certain outstanding equity awards for cancellation in exchange for the issuance of replacement stock options; 3. Ratify the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for the 2010 fiscal year; and 4. Act on any other matter that may properly come before the Meeting. Stockholders of record at the close of business on March 19, 2010, are entitled to receive notice of and to vote at the Meeting and any adjournments. A complete list of stockholders entitled to vote at the Meeting will be open for examination by our stockholders for any purpose germane to the Meeting, during regular business hours, for a period of ten days prior to the Meeting, at the Company’s principal place of business and executive offices at 1070 Technology Drive, North Venice, Florida 34275, and at the Meeting. The enclosed proxy is solicited by the Board of Directors of the Company. Reference is made to the attached proxy statement for further information with respect to the business to be transacted at the Meeting. Registration will begin at 11:00 a.m., local time, and each stockholder will be asked to present a valid form of personal identification. Cameras, recording devices and other electronic devices will not be permitted at the Meeting. Additional rules of conduct regarding the Meeting will be provided. IMPORTANT NOTICE REGARDING DELIVERY OF SECURITY HOLDER DOCUMENTS PGT is delivering one annual report and proxy statement in one envelope addressed to all stockholders who share a single address unless they have notified us that they wish to “opt out” of the program known as “householding.”Householding is intended to reduce our printing and postage costs. We will deliver a separate copy of the annual report or proxy statement promptly upon written request. Please send all requests to our Secretary at 1070 Technology Drive, North Venice, Florida 34275. If you are a stockholder of record and wish to receive a separate copy of the annual report and proxy statement in the future, please contact American Stock Transfer & Trust Company, LLC, Operations Center, 6201 15th Avenue, Brooklyn, New York 11219 or call toll-free at (800) 937-5449 or locally and internationally at (718) 921-8124. If you are a beneficial stockholder and you choose not to have the aforementioned disclosure documents sent to a single household address as described above, you must “opt-out” by calling (800) 542-1061.Additional information regarding householding of disclosure documents should have been forwarded to you by your broker.If we do not receive instructions to remove your account(s) from this service, your account(s) will continue to household until we notify you otherwise. By Order of the Board of Directors, Mario Ferrucci III Vice President and General Counsel March 19, 2010 This proxy statement and the accompanying form of proxy are being sent to our stockholders on or about March 19, 2010, in connection with our solicitation of proxies for use at the 2010 Meeting or at any adjournment(s) or postponement(s) of the Meeting. TABLE OF CONTENTS Page INTRODUCTION 1 THE MEETING OF STOCKHOLDERS 1 PROPOSAL ONE – ELECTION OF DIRECTORS 6 Class I - Directors with Terms Expiring in 2010 6 CONTINUING DIRECTORS 7 Class II - Directors with Terms Expiring in 2011 7 Class III - Directors with Terms Expiring in 2012 7 INFORMATION REGARDING THE BOARD AND ITS COMMITTEES 8 Board Purpose and Structure 8 Risk Oversight 8 Director Independence 8 Board Meetings and Attendance 9 Controlled Company Exemption and Committees 9 Audit Committee 9 Compensation Committee 10 Information on the Compensation of Directors 10 No Material Proceedings 10 CORPORATE GOVERNANCE 10 Code of Business Conduct and Ethics 11 Director Nomination Process 11 Policy Regarding Processes for Identifying and Evaluating Director Nominees 12 Auditor Services Pre-Approval Policy 13 PROPOSAL TWO – APPROVAL OF THE COMPANY’S AMENDED AND RESTATED2 13 CHANGES TO THE ORIGINAL PLAN 13 Increase in Number of Authorized Shares 13 Persons Eligible for Participation 14 Individual Limitations 14 Exchanges of Equity Awards 14 SUMMARY OF THE AMENDED AND RESTATED PLAN 16 Purpose and General Description of the Amended and Restated 2006 Plan 16 Administration 16 Shares Subject to the Amended and Restated 2006 Plan 17 Performance Goals 17 Types of Awards under the Amended and Restated 2006 Plan 18 Certain U.S. Federal Income Tax Consequences 19 Accounting Consequences of the Issuer Tender Offer and Equity Exchange 20 NEW PLAN BENEFITS TABLE 20 AWARDS GRANTED UNDER THE PLAN 20 REQUIRED VOTE 21 Recommendation of the Board of Directors 21 PROPOSAL THREE – RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTEREDPUBLIC ACCOUNTING FIRM 21 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 22 Section 16(a) Beneficial Ownership Reporting Compliance 24 EXECUTIVE COMPENSATION – COMPENSATION DISCUSSION AND ANALYSIS 24 Compensation Philosophy and Objectives 24 Roles and Responsibilities 24 Compensation Actions for 2009 25 Compensation Elements We Used in 2009 25 Annual Base Salary 26 Annual Cash Incentive Plan 26 Long-Term Equity-Based Incentives 27 Executive Benefits and Perquisites 27 Other Compensation 28 Employment Agreements 31 2009 Annual Incentive Plan 32 Long-Term Incentive Plan 32 Change in Control Arrangements 34 DIRECTOR COMPENSATION 34 EQUITY COMPENSATION PLAN INFORMATION 36 IMPACT OF TAX TREATMENTS ON COMPENSATION 37 COMPENSATION COMMITTEE REPORT* 37 COMPENSATION COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION 37 REVIEW AND APPROVAL OF TRANSACTIONS WITH RELATED PARTIES 38 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 38 AUDIT COMMITTEE REPORT* 39 Principal Accountant Fees and Services 40 Fees Paid to Ernst & Young LLP 40 OTHER BUSINESS 41 GENERAL INFORMATION 41 APPENDIX A: PGT, INC. AMENDED AND RESTATED 2 PGT, INC. PROXY STATEMENT FOR MEETING OF STOCKHOLDERS TUESDAY, APRIL 6, 2010 INTRODUCTION The annual meeting of stockholders (the “Meeting”) of PGT, Inc., a Delaware corporation (“PGT,” “we,” “us,” “our,” or the “Company”) will be held on Tuesday, April 6, 2010, beginning at 12:00 p.m., local time, at the Roosevelt Hotel, Madison Avenue at 45th Street, New York, New York 10017. We encourage all of our stockholders to vote, and we hope that the information contained in this document will help you decide how you wish to vote. The Board of Directors does not intend to bring any matter before the Meeting except as specifically indicated in the notice and does not know of anyone else who intends to do so. If any other matters properly come before the Meeting, however, the persons named in the enclosed proxy, or their duly constituted substitutes acting at the Meeting, will be authorized to vote or otherwise act thereon in accordance with their judgment on such matters. If the enclosed proxy is properly executed and returned to, and received by, the Company prior to voting at the Meeting, the shares represented thereby will be voted in accordance with the instructions marked thereon. In the absence of instructions, the shares will be voted “FOR” ProposalOne, the nominees of the Board of Directors in the election of the four directors whose terms of office will extend until the 2013 annual meeting of stockholders and until their respective successors are duly elected and qualified; “FOR” Proposal Two, the approval of the PGT, Inc. Amended and Restated 2006 Equity Incentive Plan (the “Amended and Restated 2006 Plan”) which, among other things, (i) increases the number of shares of common stock available for grant under the Company’s 2006 Equity Incentive Plan; (ii) effects certain changes to the Company’s 2006 Equity Incentive Plan to comply with Section 162(m) of the Internal Revenue Code; and (iii) allows the Company to offer to its employees the opportunity to tender certain outstanding equity awards for cancellation in exchange for the issuance of replacement stock options; and “FOR” Proposal Three, the ratification of the appointment of Ernst& Young LLP as the Company’s independent registered public accounting firm for the 2010 fiscal year. Any proxy may be revoked at any time before its exercise by notifying the Secretary of PGT in writing, by delivering a duly executed proxy bearing a later date, or by attending the Meeting and voting in person. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Stockholders to Be Held on April 6, 2010: The proxy statement for the Meeting, the Annual Report to Stockholders and our Annual Report on Form 10-K for the 2009 Fiscal Year Ended January 2, 2010 are available at www.pgtproxy.com. THE MEETING OF STOCKHOLDERS Why did I receive these proxy materials? We are furnishing this proxy statement in connection with the solicitation by the Company’s Board of Directors of proxies to be voted at the Meeting and at any adjournment or postponement of the Meeting. At the Meeting, stockholders will act upon the following proposals to: · Elect four directors, nominated by the Board of Directors, to serve until our 2012 meeting of stockholders and until their respective successors are duly elected and qualified; · Approve the PGT, Inc. Amended and Restated 2006 Equity Incentive Plan which, among other things, (i) increases the number of shares of common stock available for grant under the Company’s 2006 Equity Incentive Plan; (ii) effects certain changes to the Company’s 2006 Equity Incentive Plan to comply with Section 162(m) of the Internal Revenue Code; and (iii) allows the Company to offer to its employees the opportunity to tender certain outstanding equity awards for cancellation in exchange for the issuance of replacement stock options; · Ratify the appointment of Ernst& Young LLP as the Company’s independent registered public accounting firm for the 2010 fiscal year; and to · Act on any other matter that may properly come before the Meeting. These proxy solicitation materials are being sent to our stockholders on or about March 19, 2010. What do I need to attend the Meeting? Attendance at the Meeting is limited to stockholders. Registration will begin at 11:00 a.m., local time, and each stockholder will be asked to present a valid form of personal identification. Cameras, recording devices and other electronic devices will not be permitted at the Meeting. Additional rules of conduct regarding the Meeting will be provided at the Meeting. Who is entitled to vote at the Meeting? The Board of Directors has determined that those stockholders who are recorded in our record books as owning shares of PGT common stock as of the close of business on March 19, 2010, are entitled to receive notice of and to vote at the Meeting. As of the record date, there were 54,005,439 shares of PGT common stock issued and outstanding. Your shares may be (1) held directly in your name as the stockholder of record and/or (2) held for you as the beneficial owner through a stockbroker, bank or other nominee. Our common stock is our only class of outstanding voting securities. Each share of common stock is entitled to one vote on each matter properly brought before the Meeting.There are no dissenters’ rights of appraisal in connection with any stockholder vote to be taken at the Meeting. What is the difference between holding shares as a stockholder of record and as a beneficial owner? Most of our stockholders hold their shares through a broker, bank or other nominee rather than directly in their own name. As summarized below, there are some distinctions between shares held of record and those owned beneficially. Stockholder of Record If your shares are registered directly in your name with our transfer agent, American Stock Transfer & Trust Company, LLC, you are considered, with respect to those shares, the stockholder of record, and these proxy materials are being sent directly to you by us. As the stockholder of record, you have the right to grant your voting proxy directly to us or to vote in person at the Meeting. We have enclosed or sent a proxy card for you to use. Beneficial Owner If your shares are held in a stock brokerage account or by a bank or other nominee, you are considered the beneficial owner of shares held in street name, and these proxy materials are being forwarded to you by your broker, bank or nominee which is considered, with respect to those shares, the stockholder of record. As the beneficial owner, you have the right to direct your broker on how to vote your shares and are also invited to attend the Meeting. However, because you are not the stockholder of record, you may not vote these shares in person at the Meeting unless you obtain a signed proxy from the record holder giving you the right to vote the shares. Your broker, bank or nominee has enclosed or provided a voting instruction card for you to use in directing the broker or nominee how to vote your shares. If you do not provide the stockholder of record with voting instructions, your shares may constitute broker non-votes. The effect of broker non-votes is more specifically described in “What vote is required to approve each item?” below. How can I vote my shares in person at the Meeting? Shares of PGT common stock held directly in your name as the stockholder of record may be voted in person at the Meeting. SHARES HELD BENEFICIALLY IN STREET NAME MAY BE VOTED IN PERSON BY YOU ONLY IF YOU OBTAIN A SIGNED PROXY FROM THE RECORD HOLDER GIVING YOU THE RIGHT TO VOTE THE SHARES. EVEN IF YOU CURRENTLY PLAN TO ATTEND THE MEETING, WE RECOMMEND THAT YOU ALSO SUBMIT YOUR PROXY AS DESCRIBED BELOW SO THAT YOUR VOTE WILL BE COUNTED IF YOU LATER DECIDE NOT TO ATTEND THE MEETING. How can I vote my shares without attending the Meeting? Whether you hold shares directly as the stockholder of record or beneficially in street name, you may direct your vote without attending the Meeting. You may vote by granting a proxy or, for shares held in street name, by submitting voting instructions to your broker, bank or nominee. Please refer to the summary instructions below and those included on your proxy card or, for shares held in street name, the voting instruction card included by your broker, bank or nominee. BY INTERNET OR TELEPHONE – If you hold shares through a broker or other nominee in “street name,” you may be able to vote by the internet or telephone as permitted by your broker or nominee.The availability of internet and telephone voting for beneficial owners will depend on the voting process of your broker, bank or other holder of record.Therefore, we recommend that you follow the voting instructions you receive. -2- BY MAIL — You may vote by mail by marking, signing and dating your proxy card or, for shares held in street name, the voting instruction card included by your broker, bank or nominee and mailing it in the accompanying enclosed, pre-addressed envelope. If you provide specific voting instructions, your shares will be voted as you instruct. If the pre-addressed envelope is missing, please mail your completed proxy card to American Stock Transfer & Trust Company, LLC, 6201 15th Avenue, Brooklyn, New York 11219, Attn: Proxy Department. If you cast your vote in any of the ways set forth above, your shares of PGT common stock will be voted in accordance with your voting instructions, unless you validly revoke your proxy. If you are a stockholder of record and you sign and return your proxy card or complete the internet or telephone voting procedures, but you do not specify how you want to vote your shares, we will vote them “FOR” Proposal One, Proposal Two, and Proposal Three. We do not currently anticipate that any other matters will be presented for action at the Meeting. If any other matters are properly presented for action, the persons named on your proxy will vote your shares of PGT common stock on these other matters in their discretion, under the discretionary authority you have granted to them in your proxy. If you own shares in “street name” through a broker and you do not provide instructions to your broker on how to vote your shares, under the rules of the New York Stock Exchange, your broker has discretion to vote these shares on certain “routine” matters, including the ratification of the appointment of Ernst & Young LLP as our independent registered public accounting firm. However, on non-routine matters such as the election of directors and the approval of the Amended and Restated 2006 Plan, your broker must receive voting instructions from you, since it does not have discretionary voting power for these proposals. So long as the broker has discretion to vote on at least one proposal, these “broker non-votes” are counted toward establishing a quorum. When voted on “routine” matters, broker non-votes are counted toward determining the outcome of that “routine” matter. Therefore, it is important that you provide voting instructions to your bank, broker, or other nominee. Can I change my vote after I submit my proxy? Yes. Even after you have submitted your proxy, you may change your vote at any time prior to the close of voting at the Meeting by: · filing with our Secretary at 1070 Technology Drive, North Venice, Florida 34275 a signed, original written notice of revocation dated later than the proxy you submitted, · submitting a duly executed proxy bearing a later date, · voting by telephone or internet on a later date, or · attending the Meeting and voting in person. In order to revoke your proxy, prior to the Meeting, we must receive an original notice of revocation of your proxy at the address above sent by U.S. mail or overnight courier.If you grant a proxy, you are not prevented from attending the Meeting and voting in person. However, your attendance at the Meeting will not by itself revoke a proxy that you have previously granted; you must vote in person at the Meeting to revoke your proxy. If your shares of PGT common stock are held in a stock brokerage account or by a bank or other nominee, you may revoke your proxy by following the instructions provided by your broker, bank or nominee. All shares of PGT common stock that have been properly voted and not revoked will be voted at the Meeting. Is there a list of stockholders entitled to vote at the Meeting? A complete list of stockholders entitled to vote at the Meeting will be available for examination by PGT stockholders for any purpose germane to the Meeting, during regular business hours, for a period of ten days prior to the Meeting, at the Company’s principal place of business and at the Meeting. What constitutes a quorum to transact business at the Meeting? Before any business may be transacted at the Meeting, a quorum must be present. The presence at the Meeting, in person or by proxy, of the holders of a majority of the shares of PGT common stock outstanding and entitled to vote on the record date will constitute a quorum. At the close of business on the record date, 54,005,439 shares of our common stock were issued and outstanding. Proxies received but marked as abstentions and broker non-votes will be included in the calculation of the number of shares considered to be present at the Meeting for purposes of a quorum. What is the recommendation of the Board of Directors? Our Board of Directors recommends a vote “FOR” the election of our four nominees to the Board of Directors; “FOR” approval of the PGT, Inc. Amended and Restated 2006 Equity Incentive Plan which, among other things, (i) increases the number of shares of common stock available for grant under the Company’s 2006 Equity Incentive Plan; (ii) effects certain changes to the Company’s 2006 Equity Incentive Plan to comply with Section 162(m) of the Internal Revenue Code; and (iii) allows the Company to offer to its employees the opportunity to tender -3- certain outstanding equity awards for cancellation in exchange for the issuance of replacement stock options; and “FOR” the ratification of the appointment of Ernst& Young LLP as the Company’s independent registered public accounting firm for the 2010 fiscal year. What vote is required to approve each item? Directors named in Proposal One are elected by a plurality of the votes present in person or represented by proxy and entitled to vote, and the director nominees who receive the greatest number of votes at the Meeting (up to the number of directors to be elected) will be elected. You may vote “FOR” or “WITHHELD” with respect to election of directors. Shares will be voted, if authority to do so is not withheld, for election of the Board of Directors’ nominees named in Proposal One. Only votes “FOR” or “WITHHELD” are counted in determining whether a plurality has been cast in favor of a director. Broker non-votes, if any, will not affect the outcome of the vote on the election of directors. The affirmative vote of at least a majority of our issued and outstanding common stock present, in person or by proxy, at the Meeting and entitled to vote on Proposal Two is required to approve the PGT, Inc. Amended and Restated 2006 Equity Incentive Plan which, among other things, (i) increases the number of shares of common stock available for grant under the Company’s 2006 Equity Incentive Plan; (ii) effects certain changes to the Company’s 2006 Equity Incentive Plan to comply with Section 162(m) of the Internal Revenue Code; and (iii) allows the Company to offer to its employees the opportunity to tender certain outstanding equity awards for cancellation in exchange for the issuance of replacement stock options. Abstentions and broker non-votes will have the same effect as votes “AGAINST” Proposal Two. The affirmative vote of at least a majority of our issued and outstanding common stock present, in person or by proxy, at the Meeting and entitled to vote on Proposal Three will be required to ratify the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for the 2010 fiscal year. Abstentions will have the same effect as votes “AGAINST” Proposal Three. The affirmative vote of at least a majority of our issued and outstanding common stock present, in person or by proxy, and entitled to vote at the Meeting will be required to approve any stockholder proposal. Under applicable Delaware law, in determining whether any stockholder proposal has received the requisite number of affirmative votes, abstentions and broker non-votes will be counted and will have the same effect as a vote against any stockholder proposal. As noted above, a “broker non-vote” occurs when a bank, broker or other holder of record holding shares for a beneficial owner does not vote on a particular proposal because that holder does not have discretionary voting power for that particular item and has not received instructions from the beneficial owner. If you are a beneficial owner, your bank, broker or other holder of record is permitted to vote your shares on “routine” matters even if the record holder does not receive voting instructions from you. Absent instructions from you, the record holder may not vote on any “non-discretionary” matter, including the election of directors and any stockholder proposal. Without your voting instructions, a broker non-vote will occur. An “abstention” occurs at the Meeting if your shares of our common stock are deemed to be present at the Meeting, either because you attend the Meeting or because you have properly completed and returned a proxy, but you do not vote on any proposal or other matter which is required to be voted on by our stockholders at the Meeting, or, when applicable, if you specify that you wish to “abstain” from voting on an item. You should consult your broker if you have questions about this. What does it mean if I receive more than one proxy or voting instruction card? It means your shares are registered differently or are in more than one account. Please provide voting instructions for all proxy and voting instruction cards you receive. Where can I find the voting results of the Meeting? We will announce preliminary voting results at the Meeting and will publicly disclose results in a Current Report on Form 8-K within four business days of the date of the Meeting. Who will count the votes? A representative of American Stock Transfer & Trust Company, LLC, our transfer agent, will both tabulate the votes and serve as the inspector of election. Who will pay for the cost of this proxy solicitation? We are making this solicitation and will pay the entire cost of preparing, assembling, printing, mailing and distributing these proxy materials.In addition to the mailing of these proxy materials, the solicitation of proxies or votes may be made in person, by telephone or by electronic communication by our directors, officers and employees, who will not receive any additional compensation for such solicitation activities. We will request banks, brokers, nominees, custodians and other fiduciaries, who hold shares of PGT common stock in street name, to forward these proxy solicitation materials to the beneficial owners of those shares, and we will reimburse them the reasonable out-of-pocket expenses they incur in doing so. -4- How can I access the Company’s proxy materials and annual report electronically? A copy of our Annual Report on Form 10-K for the fiscal year ended January 2, 2010 as filed with the United States Securities and Exchange Commission (“SEC”) on March 18, 2010, is being mailed concurrently with this proxy statement to all stockholders entitled to notice of and to vote at the Meeting. A copy of our Annual Report on Form 10-K and these proxy materials are available without charge at www.pgtproxy.com. References to our website in this proxy statement are not intended to function as hyperlinks, and the information contained on our website is not intended to be incorporated into this proxy statement. These proxy materials are also available in print to stockholders without charge and upon request, addressed to PGT, Inc., 1070 Technology Drive, North Venice, Florida 34275, Attention: Secretary. You are encouraged to access and review all of the important information contained in the proxy materials before voting. May I propose actions for consideration at next year’s annual meeting of stockholders? Any proposals that our stockholders wish to have included in our proxy statement and form of proxy for the 2011 annual meeting of stockholders must be received by us no later than the close of business on November 19, 2010 and must otherwise comply with the requirements of Rule 14a-8 under the Exchange Act. The Company’s bylaws provide that, in order for a stockholder to propose any matter for consideration at an annual meeting of the Company other than matters set forth in the Notice of Meeting such stockholder must have given timely prior written notice to the Corporate Secretary of the Company of such stockholder’s intention to bring such business before the meeting. To be timely for the 2011 Annual Meeting of Stockholders, notice must be received by the Company not less than ninety days nor more than one hundred twenty days prior to April 6, 2011, which will be the anniversary date of the prior year’s meeting (or if the meeting date for the 2011 annual meeting is not within thirty days before or after the anniversary date of the prior year’s meeting, then not later than the tenth day following the first to occur of the day on which the notice of the date of the meeting is mailed or public disclosure thereof is made). Such notice must contain certain information about such business and the stockholder who proposes to bring the business before the meeting, including a brief description of the business the stockholder proposes to bring before the meeting, the reasons for conducting such business at the annual meeting, the name and address of the stockholder, the class and number of shares of common stock owned beneficially or of record by such stockholder, any material interest of such stockholder in the business so proposed and a representation that such stockholder intends to appear in person or by proxy at the annual meeting to bring such business before the Meeting. Any proposals should be sent to: PGT, INC. 1 NORTH VENICE, FLORIDA 34275 ATTENTION: SECRETARY NO PERSON IS AUTHORIZED TO GIVE ANY INFORMATION OR TO MAKE ANY REPRESENTATION OTHER THAN THOSE CONTAINED IN THIS PROXY STATEMENT AND, IF GIVEN OR MADE, SUCH INFORMATION MUST NOT BE RELIED UPON AS HAVING BEEN AUTHORIZED, AND THE DELIVERY OF THIS PROXY STATEMENT SHALL, UNDER NO CIRCUMSTANCES, CREATE ANY IMPLICATION THAT THERE HAS BEEN NO CHANGE IN THE AFFAIRS OF THE COMPANY SINCE THE DATE OF THIS PROXY STATEMENT. -5- PROPOSAL ONE – ELECTION OF DIRECTORS There are currently eleven members of our Board of Directors.Pursuant to the Company’s Amended and Restated Certificate of Incorporation, the Board is “classified,” which means it is divided into three classes of directors based on the expiration of their terms. Under the classified board arrangement, directors are elected to terms that expire on the annual meeting date three years following the annual meeting at which they were elected, and the terms are “staggered” so that the terms of approximately one-third of the directors expire each year. At the Meeting, our stockholders will elect four directors to hold office until the 2013 annual meeting of stockholders and until their respective successors have been duly elected and qualified. Accordingly, this Proposal One seeks the election of four directors (Messrs. Alexander R. Castaldi, M. Joseph McHugh, William J. Morgan, and Randy L. White as Class I directors) whose terms expire in 2010. The Board of Directors has nominated Messrs. Castaldi, McHugh, Morgan and White to serve again as Class I directors until the 2013 annual meeting of stockholders and until their respective successors have been duly elected and qualified. Each nominee has consented to continue to serve as a director if elected at the Meeting. Should a nominee become unavailable to accept election as a director, the persons named in the enclosed proxy will vote the shares that such proxy represents for the election of such other person as the Board of Directors may nominate.We have no reason to believe that any of the nominees will be unable to serve. THE BOARD OF DIRECTORS RECOMMENDS VOTING “FOR” THE ELECTION OF THE FOUR CLASS I DIRECTOR NOMINEES. Set forth below is certain information concerning each nominee for election as a director at the Meeting and each director whose current term of office will continue after the Meeting. Each of our directors brings to our Board a wealth of varied experience derived from service as executives, financial experts, subject experts and/or industry leaders. They also all bring extensive board experience. Specific considerations considered by the Board in the process undertaken in searching for and recommending qualified director candidates are described below under “Corporate Governance – Director Nomination Process - Policy Regarding Processes for Identifying and Evaluating Director Nominees”.Specific individual qualifications and skills of each our directors that contribute to the Board’s effectiveness as a whole are described in the following paragraphs. Name Age Class and Position Date Elected or Appointed Director Alexander R. Castaldi 59 Class I Director M. Joseph McHugh* 72 Class I Director William J. Morgan* 63 Class I Director Randy L. White 63 Class I Director Brett N. Milgrim 41 Class II Director Ramsey A. Frank 49 Class II Director Richard D. Feintuch* 57 Class II Director Daniel Agroskin 33 Class II Director Paul S. Levy 62 Class III Director Floyd F. Sherman * 70 Class III Director Rodney Hershberger 53 Class III Director * Denotes director about whom the Board of Directors has made an affirmative determination regarding independence. Class I - Directors with Terms Expiring in 2010 Alexander R. Castaldi, Director. Mr.Castaldi became a director in 2004. Mr.Castaldi is a Managing Director of JLL Partners, Inc., which he joined in 2003, and was previously a chief financial officer of three management buyouts. He was most recently Executive Vice President, Chief Financial Officer and Administration Officer of Remington Products Company. Previously, Mr.Castaldi was Vice President and Chief Financial Officer at Uniroyal Chemical Company. From 1990 until 1995, he was Senior Vice President and Chief Financial Officer at Kendall International, Inc. During the 1980s, Mr.Castaldi was also Vice President, Controller of Duracell, Inc. and Uniroyal, Inc. Mr.Castaldi serves as a director of several companies, including Medical Card System, Inc., J. G. Wentworth, LLC, Education Affiliates, Inc., McKechnie Holdings LLC, and C.H.I. Overhead Doors, Inc. From 2004 to February 2006, Mr. Castaldi served as a director of Builders FirstSource, Inc. The Board recognizes the vast experience at the senior executive management level which Mr. Castaldi possesses and deems it to be of great value to the Company and its stockholders. M. Joseph McHugh, Director.Mr. McHugh became a director in 2006. Mr. McHugh served as President and Chief Operating Officer of Triangle Pacific Corp., a leading manufacturer of hardwood flooring and kitchen cabinets, until his retirement in 1998. Previously, Mr.McHugh held a variety of positions at Triangle Pacific in operations and finance, including Vice President — Finance and Treasurer, Executive Vice President — Finance and Administration, and Senior Executive Vice President. Prior to joining Triangle Pacific, Mr.McHugh served as Vice President — Corporate Finance at Eppler, Guerin & Turner, Inc., a large, regional investment banking and brokerage firm based -6- in Dallas, TX, where he advised on initial public offerings, mergers and acquisitions, private placements and venture capital investments.Mr.McHugh currently serves on the Board of Directors of Union Drilling, Inc.The Board understands that Mr. McHugh’s great experience at the senior management level in finance and administration at various entities positions him to make valuable contributions to the Board in its oversight functions and also recognizes his qualifications as a “financial expert” on the Audit Committee. William J. Morgan, Director.Mr. Morgan became a director in 2007. Mr.Morgan is a retired partner of the accounting firm KPMG LLP (“KPMG”) where he served clients in the industrial and consumer market practices.From 2004 until 2006, he was the Chairman of KPMG’s Audit Quality Council and, from 2002 until 2006, he was a member of its Independence Disciplinary Committee.Mr. Morgan was the Lead Partner for the Chairman’s 25 Partner Leadership Development Program, and continues to provide services to KPMG as an independent consultant to its leadership development group and as Dean of the current Chairman’s 25 Partner Leadership Development Program.He previously served as the Managing Partner of the Stamford, Connecticut office and as a member of the board of directors for KPMG LLP and KPMG Americas.Mr. Morgan is a member of the board of directors of Barnes Group, Inc., a diversified global components manufacturer and logistical services company.He is also the Chairman of Barnes Group, Inc.’s Board Finance Committee and a member of its Audit and Corporate Governance Committees.The Board identified Mr. Morgan’s extensive experience in public accounting (39 years, 29 as a partner), where he worked closely with client management and audit committees on matters relating to accounting, auditing, control, corporate governance, and risk management, as providing significant value to the Company and its stockholders.The Board also recognizes Mr. Morgan’s qualifications as a “financial expert” on the Audit Committee. Randy L. White, Director and Former Chief Executive Officer. Mr.White became a director in 2004. Mr.White has served on the Board of Directors of our subsidiary since 1996 and became president in 1997. Mr.White resigned as president in 2005. Before joining the Company, Mr.White spent almost 30years with Reynolds Metals Company in a variety of manufacturing positions, including director of manufacturing for the aluminum can division. Mr.White earned an M.S. in business from the University of Richmond.The Board believes that Mr. White’s experience in manufacturing and leading the Company as its President during a time of significant growth and prosperity positions him to provide an important perspective on the Company’s history and future. CONTINUING DIRECTORS Class II - Directors with Terms Expiring in 2011 Brett N. Milgrim, Director. Mr.Milgrim became a director in 2003. Mr.Milgrim is a director of Builders FirstSource, Inc., McKechnie Holdings LLC and C.H.I. Overhead Doors, Inc. and is a Managing Director of JLLPartners, Inc., which he joined in 1997.The Board understands that Mr. Milgrim is extremely knowledgeable regarding all aspects of corporate finance and the capital markets, and this knowledge is of critical importance to the Company and its stockholders. Ramsey A. Frank, Director. Mr.Frank became a director in 2003. Mr.Frank is a Managing Director of JLL Partners, Inc., which he joined in 1999. From January 1993 to July 1999, Mr.Frank was a Managing Director at Donaldson, Lufkin& Jenrette, Inc., where he headed the restructuring group and was a senior member of the leveraged finance group. Mr.Frank serves as a director of several companies, including Education Affiliates, Inc., C.H.I. Overhead Doors, Inc., Builders FirstSource, Inc., Patheon Inc., PharmaNet Development Group, Inc., and Medical Card System, Inc.Mr. Frank brings to the Board experience as a director of a variety of private and publicly traded entities, and his prior work provides the Board with expertise in corporate finance. Richard D. Feintuch, Director.Mr.Feintuch became a director in 2006. Mr.Feintuch was a partner of the law firm Wachtell, Lipton, Rosen& Katz from 1984 until his retirement in 2004, specializing in mergers and acquisitions, corporate finance, and the representation of creditors and debtors in large restructurings. Mr.Feintuch earned a B.S. in Economics from the Wharton School of the University of Pennsylvania and a J.D. from New York University School of Law.The Board believes that Mr. Feintuch’s significant knowledge, and the experience he obtained as a partner of a leading international law firm, brings not only legal skills but practical know-how into the board room, and such skills are useful in the discussion and evaluation of all corporate affairs. Daniel Agroskin, Director.Mr.Agroskin became a director in 2007. Mr.Agroskin is a Principal at JLL Partners, Inc., which he joined in 2005.Mr. Agroskin also serves as a director of Patheon Inc.Prior to joining JLL, he worked at JP Morgan Partners and in Merrill Lynch’s Mergers and Acquisitions Group. Mr.Agroskin is a graduate of Stanford University and the Wharton School of the University of Pennsylvania.The Board recognizes Mr. Agroskin’s knowledge of, and ability to, model financial outcomes while considering various strategic initiatives which proves critically important to the Company and its stockholders. Class III - Directors with Terms Expiring in 2012 Paul S. Levy, Director. Mr.Levy became a director in 2004. Mr.Levy is a Managing Director of JLL Partners, Inc., which he founded in 1988. Mr.Levy serves as a director of several companies, including IASIS Healthcare Corporation, J. G. Wentworth, LLC, Education Affiliates, Inc., ACE Cash Express, Inc., C.H.I. Overhead Doors, Inc., McKechnie Holdings LLC, Medical Card System, Inc., PharmaNet Development Group, Inc., Patheon Inc., and Builders FirstSource, Inc.The Board understands that Mr. Levy’s extensive experience, skills and -7- understanding of leadership, motivation, corporate finance and the capital markets prove of great value to the Board, the Company and its stockholders. Floyd F. Sherman, Director. Mr.Sherman became a director in 2005. Mr.Sherman is President, Chief Executive Officer, and a director of Builders FirstSource, Inc., a leading supplier and manufacturer of structural and related building products for residential new construction. Before joining Builders FirstSource, Mr.Sherman spent 28years at Triangle Pacific/Armstrong Flooring, the last nine of which he served as Chairman and Chief Executive Officer. Mr.Sherman has over 40years of experience in the building products industry. A native of Kerhonkson, New York and a veteran of the U.S.Army, Mr.Sherman is a graduate of the New York State College of Forestry at Syracuse University. He also holds an M.B.A. degree from Georgia State University.The Board understands that Mr. Sherman’s 40 years of experience in the building products industry provide him with the knowledge to make significant contributions to the development of the Corporation’s business strategy. Rodney Hershberger, President, Chief Executive Officer, and Director. Mr.Hershberger, a co-founder of PGT Industries, Inc., has served the Company for nearly 30years. Mr.Hershberger was named President and Director in 2004 and became our Chief Executive Officer in March 2005. Mr.Hershberger also became President of PGT Industries, Inc. in 2004 and was named Chief Executive Officer of PGT Industries, Inc. in 2005. In 2003, Mr.Hershberger became executive vice president and chief operating officer and oversaw the Company’s Florida and North Carolina operations, sales, marketing, and engineering groups. Previously, Mr.Hershberger led the manufacturing, transportation, and logistics operations in Florida and served as vice president of customer service.The Board recognizes Mr. Hershberger’s nearly 30 years of experience with the Company in the Florida market and the position of respect he has earned throughout the industry through his thoughtful and honest leadership and recognizes his knowledge, skills and reputation as driving great value to the Company and its stockholders. INFORMATION REGARDING THE BOARD AND ITS COMMITTEES Board Purpose and Structure The mission of the Board of Directors is to provide strategic guidance to the Company’s management, to monitor the performance and ethical behavior of the Company’s management, and to maximize the long-term financial return to the Company’s stockholders, while considering and appropriately balancing the interests of other stakeholders and constituencies. The Board is constituted of eleven directors. We currently separate the roles of Chief Executive Officer and Chairman of the Board. This structure properly reflects our belief that our stockholders’ interests are best served by the day-to-day management direction of the Company under our co-founder, Mr. Hershberger, as President and Chief Executive Officer and the strong leadership, energy and vision brought to the Board of Directors by our Chairman of the Board, Mr. Levy.We believe the two roles are innately and significantly different, and though our Chief Executive Officer is most familiar with the Company’s business and industry, and most capable of effectively identifying strategic priorities and leading the discussion and execution of strategy, our Chairman of the Board provides guidance to the Chief Executive Officer, presides over meetings of the full Board, and brings a depth of varied business and management experience which is unsurpassed in our organization. Risk Oversight The Board has an active role, as a whole and also at the committee level, in overseeing management of the Company’s risks. The Board regularly receives information regarding the Company’s credit, liquidity and operations from senior management.During its review of such information, the Board discusses, reviews and analyzes risks associated with each area, as well as risks associated with new business ventures and those relating to the Company’s executive compensation plans and arrangements. As a result of such discussion, review and analysis, the Board determined that risks arising from the Company’s compensation policies and practices are not reasonably likely to have a material adverse effect on the Company or its results. The Audit Committee oversees management of financial and compliance risks and potential conflicts of interest, and the entire Board of Directors is regularly informed through committee reports about such risks. Director Independence The Board of Directors applies standards in affirmatively determining whether a director is “independent,” in compliance with applicable SEC rules and the rules and listing standards of The NASDAQ Stock Market LLC (the “NASDAQ”).The Board of Directors, in applying the above-referenced standards, has affirmatively determined that Messrs. Feintuch, McHugh, Morgan and Sherman are “independent” directors. As part of the Board’s process in making such determination, it also determined that each such director has no other “material relationship” with the Company that could interfere with his ability to exercise independent judgment. The Board of Directors includes one management director, Mr.Hershberger, who is the Company’s President and CEO.The Board of Directors has determined that Mr.Hershberger is not independent under the rules and listing standards of NASDAQ.In addition, our Board of Directors includes the following non-management directors about whom the Board of Directors has made no determination with respect to independence: Chairman Levy and Messrs. Agroskin, Castaldi, Frank and Milgrim, each of whom is affiliated with JLL Partners, Inc., and Mr. White.As described below in “—Controlled Company Exemption and Committees,” we are a “Controlled Company” under the rules of NASDAQ and, as a result, are exempt from the requirement that our Board of Directors consist of a majority of independent directors. -8- As part of its annual evaluation of director independence, the Board examined (among other things) whether any transactions or relationships exist currently (or existed during the past three years), between each independent director and the Company, its subsidiaries, affiliates, equity investors, or independent auditors and the nature of those relationships under the relevant NASDAQ and SEC standards. The Board also examined whether there are (or have been within the past year) any transactions or relationships between each independent director and any executive officer of PGT or its affiliates. As a result of this evaluation, the Board has affirmatively determined that each independent director is independent under those criteria. Independent directors meet in regularly scheduled executive sessions outside the presence of other directors and management representatives. Interested parties, including stockholders, may communicate with the Chairman of the Board of Directors or the independent directors as a group through the process described in this Proxy Statement under the heading “Corporate Governance— Director Nomination Process - Policy on Stockholder Recommendations for Director Candidates and Stockholder-Director Communication.” Board Meetings and Attendance In 2009, including both regularly scheduled and special meetings, our Board of Directors met a total of four (4) times, the Audit Committee met a total of six (6) times and the Compensation Committee met a total of two (2) times. During 2009, two (2) of the meetings of the Board of Directors were attended by 100% of the Company’s directors, one (1) was attended by all but one director and one (1) was attended by all but two directors.Additionally, in 2009, 100% of the members of the Audit Committee attended all of the meetings of such committee, and 100% of the members of the Compensation Committee attended all of the meetings of such committee. Pursuant to the PGT, Inc. Policy on Director Attendance at the Annual Meeting of Stockholders, which can be obtained without charge in the “Investors” section of our Company website at www.pgtindustries.com under the heading “Corporate Governance,” all directors are strongly encouraged to attend the annual meeting in person. Any director who is unable to attend an annual meeting of stockholders is expected to notify the Chairman of the Board in advance of such meeting. All members except one of the Company’s Board of Directors, including each nominee for election as a director and each director whose then current term of office continued after the meeting, attended our 2009 annual meeting of stockholders held on May 12, 2009, and all members of the Company’s Board of Directors attended greater than 75% of the aggregate of the total meetings of the Board of Directors and the total meetings held by all committees on which each such director served. Controlled Company Exemption and Committees As of the date hereof, we are a “Controlled Company” for purposes of Rule5615(c) of the NASDAQ Marketplace Rules (the “NASDAQ Rules”) by virtue of the fact that our majority stockholder holds more than 50% of the voting power of our common stock. As a Controlled Company, we are exempt from the provisions of the NASDAQ Rules that require us to have a board of directors comprised of a majority of independent directors and to maintain compensation and nominating committees comprised solely of independent directors. Accordingly, the Board does not have a standing nominating committee. The Board has two standing committees: the Audit Committee and the Compensation Committee. The Board believes that in light of its current status as a Controlled Company and its adoption of the Policy Regarding Processes for Identifying and Evaluating Director Nominees, it has in place adequate processes to identify, evaluate, select and nominate qualified director candidates. As and when openings occur on the Board, which may result from a vacancy created by an increase in the size of the Board or as part of the annual election cycle), the Board intends to consider nominee recommendations from a variety of sources, including nominees, if any, recommended by stockholders, and the Board may retain an executive search firm to help facilitate the screening and interview process of director nominees. Though no specific minimum age, education, experience, or skill requirements for potential members, have been established, in general, the Board expects that qualified candidates will have a record and reputation for honest and ethical conduct in both his or her professional and personal activities, as well as the ability to make meaningful contributions to the Board’s oversight of the business and affairs of the Company. The Board also intends to consider each candidate’s judgment, independence, skill, diversity of background, viewpoint, professional experience, and skill, and conflicts of interest and commitments, among other factors. If we cease to be a Controlled Company under the NASDAQ Rules, we will come into full compliance with all of the requirements thereof within the applicable transition periods provided by the NASDAQ Rules. Audit Committee The Audit Committee’s purpose is to assist the Board of Directors in fulfilling its responsibilities with respect to the oversight of the accounting and financial reporting practices of PGT, including oversight of the integrity of our financial statements and compliance with legal and regulatory requirements, the qualifications and independence of our independent registered public accounting firm, and the performance of our independent registered public accounting firm.The Audit Committee also reviews the adequacy of staff and management performance and procedures in connection with audit and financial controls, including our system to monitor and manage business risks and legal and ethical compliance programs. The Audit Committee also is charged with preparation of an audit committee report, retention and termination of our independent registered public accounting firm, annual review of the report of our independent registered public accounting firm, and discussion with our independent registered public accounting firm of the audited and quarterly financial statements of PGT and any audit problems or difficulties and management’s response thereto. The Audit Committee Charter can be obtained without charge in the “Investors” section of our Company website at www.pgtindustries.com under the heading “Corporate Governance.” The Audit Committee is comprised of three independent directors (as that term is defined by the NASDAQ listing standards and SEC regulations), Messrs.Feintuch, McHugh and Morgan. Mr.McHugh serves as the Chairman of the Audit Committee. The Audit Committee met -9- six (6) times during 2009. During each meeting, the Audit Committee met privately with the Company’s independent registered public accounting firm. The Board of Directors has: (i) affirmatively determined that all Audit Committee members are financially literate and possess “financial sophistication” as defined by the NASDAQ listing standards; (ii) has designated Messrs. McHugh and Morgan, as audit committee “financial experts” as defined by SEC rules; and (iii) determined that Messrs.Feintuch, McHugh and Morgan meet the independence standards of both the SEC rules and the NASDAQ Rules for Audit Committee members. Compensation Committee The Compensation Committee determines the compensation of our executive officers, including our Chief Executive Officer and Chief Financial Officer.The Compensation Committee also reviews and reassesses the compensation paid to members of our Board for their service on our Board and Board committees and recommends any changes in compensation to the full Board for its approval. In addition, the Compensation Committee authorizes all stock option and other equity-based awards to employees and non-employee directors under our stock option and equity incentive plans. The Compensation Committee met two (2) times during 2009. For information about our compensation program, the role of the Compensation Committee and the engagement of compensation consultants in setting executive compensation, see “Executive Compensation - Compensation Discussion and Analysis.” The Compensation Committee charter can be obtained without charge in the “Investors” section of our Company website at www.pgtindustries.com in the section titled “Corporate Governance.” The Compensation Committee is comprised of three directors, Messrs. Castaldi, Feintuch and Sherman, of whom Messrs. Feintuch and Sherman are independent directors (as that term is defined by the NASDAQ listing standards and SEC regulations). Mr. Castaldi serves as Chairman of the Compensation Committee and, given his experience and knowledge of the Company, the Board of Directors determined that the service of Mr. Castaldi on the Compensation Committee is in the best interests of the Company and its stockholders. Information on the Compensation of Directors As previously disclosed, non-management directors other than those affiliated with JLL Partners, Inc. (currently Messrs. Feintuch, McHugh, Morgan, Sherman, and White) received the following compensation: (a)an annual cash retainer of $40,000; (b)a grant of restricted shares of common stock with a value at the time of issuance of approximately $120,000, which represented approximately $40,000 of compensation per year for each year of service as a director; (c)a fee of $1,000per day for each meeting of the Board of Directors (or committee thereof) attended; (d)an annual cash retainer of $5,000 for each committee on which they serve; and (e) reimbursement of reasonable travel expenses. We have not paid, and currently do not intend to pay, compensation to individuals serving on our Board who are employees or affiliates of the Company or JLL Partners, Inc. for their service as directors. In recognition of financial sacrifices being made by employees, including all of our Named Executive Officers, all non-management directors other than those affiliated with JLL Partners, Inc. (currently Messrs. Feintuch, McHugh, Morgan, Sherman, and White) voted to reduce their annual cash retainer by 16%, effective as of the beginning of the Company’s second quarter, and our Board of Directors ratified such vote.Additionally, the Compensation Committee recommended, and on October 27, 2009, the Board of Directors approved, the following changes regarding compensation of directors for the Company’s 2010 fiscal year: all non-management directors, other than those affiliated with JLL Partners, Inc., will receive the following compensation: (a)in lieu of an annual cash retainer of $40,000, an annual grant under the Company’s 2006 Equity Incentive Plan of stock options with a fair market value at the time of issuance of approximately $40,000, such value to be determined using the Black-Scholes method of stock option valuation; (b)in lieu of a grant of restricted shares of common stock with a value at the time of issuance of approximately $120,000, representing approximately $40,000 of compensation per year for each year of service as a director, a grant under the Company’s 2006 Equity Incentive Plan of stock options with a fair market value at the time of issuance of approximately $120,000, representing approximately $40,000 of compensationper year for each year of service as a director; (c)a fee of $1,000per day for each meeting of the Board of Directors (or committee thereof) attended; (d)an annual cash retainer of $5,000 for each committee on which they serve; and (e) reimbursement of reasonable travel expenses. We have not paid, and currently do not intend to pay, compensation to individuals serving on our Board who are employees or affiliates of the Company or JLL Partners, Inc. for their service as directors. No Material Proceedings There were no material proceedings to which any of our directors, executive officers or affiliates, or any owner of record or beneficially of more than five percent of our common stock (or their associates), is a party adverse to the Company or its subsidiary or has a material interest adverse to the Company or its subsidiary. CORPORATE GOVERNANCE We are committed to conducting our business in a way that reflects best practices, as well as the highest standards of legal and ethical conduct. We want to be a company of integrity and to be perceived as such by everyone who comes in contact with us. To that end, the Board of Directors has approved a comprehensive system of corporate governance documents. These documents meet or exceed the requirements established by the NASDAQ listing standards and by SEC rules and are reviewed periodically and updated as necessary to reflect changes in -10- regulatory requirements and evolving oversight practices. These policies embody the principles, policies, processes, and practices followed by the Board, executive officers and employees in governing the Company, and serve as a flexible framework for sound corporate governance. Code of Business Conduct and Ethics Properly reflecting PGT’s desire and commitment to conducting business in the highest ethical and legal standards, on June 2, 2006 our Board of Directors adopted: (i) a Code of Business Conduct and Ethics that applies to the Company’s directors, officers and employees, (ii) a Supplemental Code of Ethics for our Chief Executive Officer, President, and Senior Financial Officers, and (iii) a Policy on Insider Trading. Our Compliance Committee, comprised of representatives from our Legal, Finance, and Human Resources departments, administers our Code of Business Conduct and Ethics, and our General Counsel administers our Supplemental Code of Ethics and our Policy on Insider Trading. The Company’s Code of Business Conduct and Ethics includes provisions ranging from restrictions on gifts and respect for colleagues to conflicts of interest and fraud. The Company’s Policy on Insider Trading relates to the confidentiality of and prohibition on the use of material non-public information an employee may come to possess in the course of conducting the Company’s business. Upon employment with the Company, all employees are required to affirm in writing their acceptance of these codes. Copies of these codes can be obtained without charge in the “Investors” section of our Company website at www.pgtindustries.com in the section titled “Corporate Governance” or by written request to the Company at the address appearing on the first page of this proxy statement to the attention of Director of Investor Relations. Violations of our Supplemental Code of Ethics may be reported to the Audit Committee. Copies of the code and any waiver or amendment to such code can be obtained without charge in the “Investors” section of our Company website at www.pgtindustries.com in the section titled “Corporate Governance” or by written request to the Company at the address appearing on the first page of this proxy statement to the attention of Director of Investor Relations. Our employees are encouraged to anonymously report any suspected violations of laws, regulations, unethical business practices, and/or the Code of Business Conduct and Ethics, via a web-based reporting system or a continuously monitored hotline. In addition, within five business days of:(i) any amendment to our Code of Business Conduct and Ethics or our Supplemental Code of Ethics,or (ii) the grant of any waiver, including an implicit waiver, from a provision of one of these policies to one of these officers that relates to one or more of the items set forth in Item406(b) of RegulationS-K, we will provide information regarding any such amendment or waiver (including the nature of any waiver, the name of the person to whom the waiver was granted and the date of the waiver) in the “Investors” section of our Company website at www.pgtindustries.com in the section titled “Corporate Governance.”In addition, we will disclose any amendments and waivers to our Code of Business Conduct and Ethics and our Supplemental Code of Ethics as required by the listing standards of the NASDAQ Global Market. Director Nomination Process By-law Provisions for Stockholder Recommendations for Director Candidates PGT, Inc.’s By-laws provide that no director may be nominated by a stockholder for election at an annual meeting unless the stockholder (a)has delivered to the Corporate Secretary within the time limits described in the By-laws a written notice containing the information specified in the By-laws and (b)was a stockholder of record at the time such notice was delivered to the Corporate Secretary. Accordingly, in order for a stockholder’s nomination of a person for election to the Board of Directors to be considered by the stockholders at the 2011 annual meeting in accordance with the Company’s By-laws, the required written notice must be received by our Corporate Secretary on or after December 7, 2010, but no later than January 6, 2011. Only individuals who are nominated in accordance with the procedures set forth in the By-laws are eligible to stand for election as directors at a meeting of stockholders and to serve as directors.A copy of the By-laws can be obtained without charge in the “Investors” section of our Company website at www.pgtindustries.com in the section titled “Corporate Governance” or by written request to the Corporate Secretary, 1070 Technology Drive, North Venice, Florida 34275. Policy on Stockholder Recommendations for Director Candidates and Stockholder-Director Communication The Board of Directors has adopted a Policy on Stockholder Recommendations for Director Candidates and Stockholder-Director Communication which sets forth the process by which the Board will consider candidates for director recommended by stockholders in accordance with the Company’s By-laws. A current copy of the Policy on Stockholder Recommendations for Director Candidates and Stockholder-Director Communication is available in the “Investors” section of our Company website at www.pgtindustries.com in the section titled “Corporate Governance” or by written request to the Corporate Secretary, 1070 Technology Drive, North Venice, Florida 34275. To have a candidate considered by the Board, a stockholder must submit the recommendation in writing and must include the following information: · The name and record address of the stockholder and evidence of such stockholder’s ownership of the Company’s stock, including the class or series and number of shares owned; · Whether the stockholder intends to appear in person or by proxy at the meeting to make the nomination; -11- · A description of all arrangements or understandings between the stockholder and the nominee and any other person or persons (naming such person or persons) pursuant to which the nomination is made; · The name, age, residence, business address and principal occupation of the candidate, the class or series and number of shares of Company stock, if any, owned beneficially or of record by the candidate, and the candidate’s consent to be named as a director if selected and nominated by the Board;and · Any other information relating to either the stockholder or the candidate that would be required to be disclosed in a proxy statement or other filings required to be made in connection with solicitations of proxies for election of directors pursuant to Section14 of the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder. The stockholder recommendation and information described above must be sent to the Corporate Secretary at 1070 Technology Drive, North Venice, Florida 34275 and must be delivered to or mailed and received by the Corporate Secretary (a)in the case of an annual meeting, not less than ninety (90)days nor more than one hundred twenty (120)days prior to the anniversary date of the immediately preceding annual meeting of stockholders; provided, however, that in the event that the annual meeting is called for a date that is not within thirty (30)days before or after such anniversary date, notice by the stockholder in order to be timely must be so received not later than the close of business on the tenth (10th) day following the day on which such notice of the date of the annual meeting was mailed or such public disclosure of the date of the annual meeting was made, whichever first occurs; and (b)in the case of a special meeting of stockholders called for the purpose of electing directors, not later than the close of business on the tenth (10th) day following the day on which notice of the date of the special meeting was mailed or public disclosure of the date of the special meeting was made, whichever first occurs. The policy also describes the process for stockholders to send communications to the Board. Stockholders, and other interested parties, may contact any member (or all members) of the Board (including the non-management directors as a group, any Board committee or any chair of any such committee) by mail at the address below, electronically through the “Investors” section of our Company’s website at www.pgtindustries.com in the section titled “Corporate Governance” by clicking on “Contact the Board,” or by calling the Company’s independent, toll-free Whistle Blower Hotline at 877-483-7137. To communicate with the Board of Directors, any individual directors or any group or committee of directors, correspondence should be addressed to the Board of Directors or any such individual directors or group or committee of directors by either name or title. All such correspondence should be sent “c/o Corporate Secretary” at 1070 Technology Drive, North Venice, Florida 34275. All communications received as set forth above will be opened by the office of our General Counsel for the sole purpose of determining whether the contents represent an appropriate message to our directors. Any contents that are not in the nature of advertising, promotions of a product or service, or patently offensive material will be forwarded promptly to the addressee. In the case of communications to the Board or any group or committee of directors, the General Counsel’s office will make sufficient copies of the contents to send to each director who is a member of the group or committee to which the envelope or e-mail is addressed. Policy Regarding Processes for Identifying and Evaluating Director Nominees Each member of our Board of Directors participates in the consideration of director nominees. The Board of Directors has adopted a Policy Regarding Processes for Identifying and Evaluating Director Nominees that describes the process followed by the Board to identify, evaluate, select and nominate director candidates. A copy of the Policy Regarding Processes for Identifying and Evaluating Director Nominees is available without charge in the “Investors” section of our Company website at www.pgtindustries.com under the heading “Corporate Governance.” The Board of Directors believes that the minimum qualifications for serving as a director of the Company are that a nominee demonstrate, by significant accomplishment in his or her field, an ability to make a meaningful contribution to the Board’s oversight of the business and affairs of the Company and have a record and reputation for honest and ethical conduct in both his or her professional and personal activities. Nominees for director shall be those people who the Board believes, after taking into account, among other things, their skills, expertise, integrity, character, judgment, age, independence, corporate experience, length of service, conflicts of interest and commitments, including, among other things, service on the boards (or comparable governing bodies) of other public companies, private business companies, charities, civic bodies or similar organizations and other qualities, will enhance the Board’s ability to manage and direct, in an effective manner, the affairs and business of the Company, including, when applicable, to enhance the ability of committees of the Board to fulfill their duties and satisfy any independence requirements imposed by law, regulation or NASDAQ listing requirements.While the Board of Directors has not adopted a formal policy with respect to diversity, our Board of Directors seeks directors who have a diversity of experience, expertise, viewpoints, skills, and specialized knowledge. The Board will identify potential nominees by asking current directors and executive officers to notify the Board if they become aware of persons meeting the criterion described above or by engaging a firm or firms that specialize in identifying director candidates. The Board also will consider candidates recommended by stockholders as described above. Notwithstanding the foregoing, so long as the Company continues to be a Controlled Company (within the meaning of NASDAQ Rule5615(c)), the Board will be guided by the recommendations of the Company’s majority stockholder, in its nomination process. -12- Auditor Services Pre-Approval Policy The Audit Committee Charter, available in the “Investors” section of our Company’s website at www.pgtindustries.comunder the heading “Corporate Governance”, tasks the Audit Committee with the responsibility of appointing, compensating, retaining and overseeing the work of the Company’s independent registered public accounting firm, and defines the principles and procedures followed by the Audit Committee in overseeing the annual audit, quarterly reviews, financial reporting process and internal controls. The Audit Committee is responsible for pre-approving all audit services and permitted non-audit services (including the fees and retention terms) to be performed for us by Ernst& Young LLP prior to their engagement for such services. The Audit Committee has adopted a pre-approval policy pursuant to which the Audit Committee establishes detailed pre-approved categories of non-audit services that may be performed by Ernst& Young LLP during the fiscal year, subject to dollar limitations set by the Audit Committee. All of the fees paid to Ernst& Young LLP and corresponding services provided under the categories Audit-Related Fees, Tax Fees and All Other Fees were pre-approved by the Audit Committee, and none of such fees were approved in reliance on the de minimis exception established by the SEC. In accordance with the Sarbanes-Oxley Act of 2002, the Audit Committee also has established procedures for the receipt, retention, and treatment of complaints regarding accounting, internal accounting controls, or auditing matters and for the confidential, anonymous submission by our employees of concerns regarding accounting or auditing matters. PROPOSALTWO – APPROVAL OF THE COMPANY’S AMENDED AND RESTATED 2 We are seeking approval of our Amended and Restated 2006 Equity Incentive Plan (the “Amended and Restated 2006 Plan”), which was approved by our Board of Directors on March18, 2010, subject to approval of the Amended and Restated 2006 Plan at our annual stockholders meeting.Our Board of Directors adopted the PGT, Inc. 2006 Equity Incentive Plan (the “Original 2006 Plan”), and our stockholders approved the Original 2006 Plan, effective June 27, 2006.As part of the changes being made to the Original 2006 Plan, we are submitting the material terms of the Amended and Restated 2006 Plan to our stockholders for approval so that compensation under the plan may comply with the performance-based compensation exception to Section 162(m) of the Internal Revenue Code.The plan has also been amended in order to provide that certain administrative provisions comply with Section 162(m) of the Internal Revenue Code and to ensure that awards continue either to be exempt from, or to comply with, Section 409A of the Internal Revenue Code.The Amended and Restated 2006 Plan amends the plan to, among other things: · increase the number of shares of common stock available for grant thereunder, from 3,000,000 to 7,000,000, · set forth 1,500,000 as the maximum number of shares that may be made subject to awards in any calendar year to any “covered employee” (within the meaning of Section 162(m) of the Internal Revenue Code), · increase the number of shares that may be made subject to Options or SARs (each as defined in the Amended and Restated 2006 Plan) from 3,000,000 to 7,000,000, · increase the number of shares that may be made to Awards (as defined in the Amended and Restated 2006 Plan) other than Options or SARs from 1,050,000 to 2,000,000 and · allow the Company to offer to its employees the opportunity to tender certain outstanding equity awards for cancellation in exchange for the issuance of replacement stock options that will represent the ability to purchase, at an exercise price equal to the fair market value of our common stock on the date the replacement options are granted, and subject to a new term and new vesting schedule, shares of our common stock, provided that such exchange is completed within three months of the date of the approval of this Proposal Two. CHANGES TO THE ORIGINAL PLAN Increase in Number of Authorized Shares An aggregate of 3,000,000 shares of our common stock was originally reserved for issuance under the Original 2006 Plan.As of March 16, 2010, approximately 1,989,774 shares of the Company’s common stock remained available for awards under the Original 2006 Plan, 545,221 shares were subject to outstanding and unexercised stock options, 366,367 shares were subject to unvested restricted stock unit awards, and the market value of the Company’s common stock was $1.87.Approval of the Amended and Restated 2006 Plan would serve to increase the number of shares of the Company’s common stock reserved for issuance to 7,000,000.The additional shares would be subject to the same provisions with respect to adjustment and cancellation of awards as are currently provided in the Original 2006 Plan. -13- Persons Eligible for Participation The Amended and Restated 2006 Plan provides for grants of awards to selected non-employee directors, officers and other employees, advisors or consultants of the Company or any parent or subsidiary of the Company, in the discretion of the plan administrator.Eligibility for participation in the Amended and Restated 2006 Plan has not been amended. Individual Limitations The Original 2006 Plan did not include provisions setting out the maximum number of shares of our common stock that could be made subject to awards granted under the Original 2006 Plan to any participant whose compensation may be subject to Section 162(m) of the Internal Revenue Code.Regulations under Section 162(m) of the Internal Revenue Code provide for a temporary exemption from the compensation deduction limitations of the rule for plans in existence prior to the date that a company is publicly traded.This temporary exemption will expire at our annual stockholders meeting this year, so we are making certain modifications to the Original 2006 Plan so that the document will comply with the requirements of Section 162(m) of the Internal Revenue Code.The Amended and Restated 2006 Plan provides that the maximum number of shares that may be made subject to awards granted to any Participant whose compensation is or is reasonably expected to be subject to Section 162(m) will not exceed 1,500,000 in any calendar year. Exchanges of Equity Awards The Original 2006 Plan and our 2004 Stock Incentive Plan (collectively, our “Equity Plans”) do not explicitly provide the Company with the ability to conduct exchanges of equity awards.As described above, to continue to provide meaningful incentives and further the purposes of the Original 2006 Plan, the Amended and Restated 2006 Plan provides us with the ability to execute such an exchange, including with respect to awards granted under the 2004 Stock Incentive Plan.Subject to approval of Proposal Two, the Company has undertaken both an issuer tender offer pursuant to Rule 13e-4 under the Exchange Act to exchange stock options (the “Issuer Tender Offer”) and an exchange of equity awards with eight employees of the Company, including each of our named executive officers, under which those employees shall receive repriced stock options granted under the Amended and Restated 2006 Plan (the “Equity Exchange”). We believe the Issuer Tender Offer and the Equity Exchange, as designed, are in the best interests of our stockholders and our employees.If approved by stockholders, we believe the Issuer Tender Offer and Equity Exchange will enable us to continue to further the purposes of our Equity Plans and maximize stockholder value by linking future compensation to stock price performance.We granted the options and other awards outstanding under our Equity Plans to promote our long-term growth and success and the creation of stockholder value by giving employees a stake in the growth and success of our Company and to provide them with additional financial incentives to remain in our employ.Many of our outstanding options, whether or not they are currently exercisable, have exercise prices that are significantly higher than the current and recent trading prices of our common stock.We believe these options are unlikely to be exercised in the foreseeable future and therefore do not serve their original purpose.By both (i) making the Issuer Tender Offer, pursuant to which option holders may exchange outstanding eligible options for a replacement option to purchase the same number of shares at an exercise price per share equal to the Fair Market Value of our common stock on the date of grant, and (ii) conducting the Equity Exchange, pursuant to which certain employees are able to exchange outstanding awards under our Equity Plans for repriced stock options with the same exercise price as those granted in the Issuer Tender Offer, we intend to provide our eligible employees with the compensatory benefit of holding options that, over time, may have a greater potential to increase in value.For purposes of the Issuer Tender Offer and the Equity Exchange, the exercise price per share of replacement options will be the closing sales price per share of our common stock as quoted on the Nasdaq Global Market on the last trading day preceding the completion date of the Issuer Tender (which is consistent with the definition of “Fair Market Value” contained in the Amended and Restated 2006 Plan). Issuer Tender Offer Our Board of Directors authorized a stock option exchange on March 8, 2010, subject to stockholder approval of the Amended and Restated 2006 Plan.Accordingly, the Company commenced the Issuer Tender Offer on March 8, 2010, pursuant to which eligible employees may surrender certain outstanding stock options that are significantly “underwater” (i.e., those options with an exercise price that is significantly greater than our current trading price) for an equal number of new unvested stock options at a new exercise price per share equal to the Fair Market Value of our common stock on the date of grant. Options eligible for exchange in the Issuer Tender Offer are those options, whether vested or unvested, which meet all of the following requirements: · have an exercise price of at least $3.09 per share; · were granted under either of the Equity Plans; and · are outstanding and unexercised as of the completion date of the Issuer Tender Offer. Option holders are eligible to participate in the Issuer Tender Offer only if they meet all of the following requirements: -14- · they are employees of the Company on March 8, 2010, and remain employees of the Company through the completion date of the Issuer Tender Offer; · they are not a member of our Board of Directors or one of our officers; and · they hold at least one eligible option as of the commencement of the Issuer Tender Offer. The replacement options will have the terms and be subject to the conditions provided for in the Amended and Restated 2006 Plan.The terms and conditions of the replacement options will be similar to the terms and conditions of existing options, except that: (i) all of the replacement options will be granted on the date that all of the tendered options are cancelled; (ii) the replacement options will vest with respect to one fifth of the shares (rounded to the nearest whole share) on each of the first five anniversaries of the date of grant, subject to continued employment with the Company; (iii) the exercise price per share of the replacement options will be equal to “Fair Market Value,” as that term is defined in the Amended and Restated 2006 Plan, on their date of grant, which means the closing sales price per share of our common stock as quoted on the Nasdaq Global Market on the last trading day preceding the completion date of the Issuer Tender Offer; and (iv) the replacement options will have a term of 10 years from the date of grant.The options surrendered in the Issuer Tender Offer will be cancelled and shares subject to the cancelled options will be available for future issuance under either of our Equity Plans. As of March 5, 2010, the options subject to the Issuer Tender Offer covered an aggregated of 409,143 shares of common stock of the Company and have an aggregate value of $94,869, calculated using the Black-Scholes option pricing model. The terms of the Issuer Tender Offer are described in a Schedule TO filed with the SEC on March 8, 2010.Although we do not anticipate that the SEC will require us to modify the terms materially, it is possible that we will need to alter the terms of the Issuer Tender Offer to comply with SEC comments. Equity Exchange On March 18, 2010, our Board of Directors authorized the Equity Exchange, an offer to exchange certain outstanding equity awards granted under our Equity Plans to eight employees of the Company, including each of our named executive officers (the “designated employees”), for options to be granted under the Amended and Restated 2006 Plan with a new term, new vesting schedule, and new exercise price, subject to the approval by the Company’s stockholders of this Proposal Two. The six designated employees who are executive officers of the Company are Messrs. Hershberger, Jackson, Ferrucci, McCutcheon and Burns, and Mrs. LaPinska.The equity awards that the designated employees are submitting in the Equity Exchange include 644,288 options to purchase common stock and 487,029 shares of unvested restricted stock.As of March 18, 2010, the options subject to the Equity Exchange covered an aggregate of 644,288 shares of common stock of the Company and have an aggregate value of $217,975, calculated using the Black-Scholes Method of option pricing.The ratio of conversion between stock options surrendered in the Equity Exchange and replacement options is, in the case of each of the designated employees, less than one-to-one.In other words, a designated employee will receive more than one replacement option for each equity award surrendered in the Equity Exchange. The replacement option in the Equity Exchange will have the same grant date, vesting schedule, exercise price and term as the replacement options in the Issuer Tender Offer. The following table presents summary information, as of March 18, 2010, about the affected equity awards held by executive officers and non-executive officer employees as a group of the Company that may be exchanged if Proposal Two is approved by stockholders. Name and Position Number of Shares of Restricted Stock Eligible for Exercise in Equity Exchange Number of Securities Underlying Eligible Options in Issuer Tender Offer Current Exercise Price of Eligible Options in Issuer Tender Offer Number of Securities Underlying Eligible Options in Equity Exchange Current Exercise Price of Eligible Options in Equity Exchange Number of Securities Underlying Replacement Options Replacement Option Exercise Price Rodney Hershberger, President and Chief Executive Officer - - * Jeffrey T. Jackson, Executive Vice President and Chief Financial Officer - - * -15- Name and Position Number of Shares of Restricted Stock Eligible for Exercise in Equity Exchange Number of Securities Underlying Eligible Options in Issuer Tender Offer Current Exercise Price of Eligible Options in Issuer Tender Offer Number of Securities Underlying Eligible Options in Equity Exchange Current Exercise Price of Eligible Options in Equity Exchange Number of Securities Underlying Replacement Options Replacement Mario Ferrucci III, Vice President, General Counsel and Secretary - - * Deborah L. LaPinska, Vice President – Sales and Marketing - - * David McCutcheon, Vice President – Florida Operations - - * Monte Burns, Vice President – NorthCarolina Operations - - * All current executive officers, as a group - - * All current directors who are not executive officers, as a group - - - * Randy L. White*** - - - * All employees who are not executive officers, as a group ** - - * * Exercise price per share equal to the closing sales price per share of the Company’s common stock as quoted on the Nasdaq Global Market on the last trading day preceding the expiration date of the Issuer Tender Offer, which, unless the Issuer Tender Offer is extended, will be April 5, 2010. ** 37,217 options exercisable at $3.09 per share, 10,014 options exercisable at $4.00 per share, and 26,131 options exercisable at $8.64 per share. *** The amount to be reported for each of Messrs. Castaldi, McHugh, and Morgan is zero. SUMMARY OF THE AMENDED AND RESTATED PLAN The principal features of the Amended and Restated 2006 Plan are summarized below.The following summary highlights those provisions of the Amended and Restated 2006 Plan that differ from the Original 2006 Plan.This summary of the Amended and Restated 2006 Plan is subject in its entirety to the actual provisions of the Amended and Restated 2006 Plan, a copy of which is attached as Appendix A to this Proxy Statement.Italicized language in the following summary is intended to highlight changes made pursuant to the amendment and restatement of the Original 2006 Plan. Purpose and General Description of the Amended and Restated 2006 Plan The purpose of the Amended and Restated 2006 Plan is to afford an incentive to non-employee directors, selected officers and other employees, advisors and consultants of the Company or any parent or subsidiary of the Company, to increase their efforts on behalf of the Company and its subsidiaries and to promote the success of the Company’s business.The Amended and Restated 2006 Plan provides for the award of restricted stock, restricted stock units, stock options, stock appreciation rights and other equity-based awards. Administration The Amended and Restated 2006 Plan is administered by our Board of Directors, which may delegate its authority to our Compensation Committee.The plan administrator has the authority, among other things, to determine who will be granted awards and all of the terms and conditions of the awards.Our Board of Directors or the Compensation Committee may appoint and delegate to another person or committee -16- any or all of their authority under the Amended and Restated 2006 Plan, with respect to awards to participants other than participants who are subject to potential liability under Section 16(b) of the Exchange Act with respect to transactions involving equity securities of the Company at the time any such delegated authority is exercised.With respect to awards that are intended to meet the performance-based compensation exception to Section 162(m) of the Internal Revenue Code and that are made to a participant who is or is reasonably expected to be a “covered employee” within the meaning of Section 162(m) of the Internal Revenue Code, delegation of authority by our Compensation Committee will not include any authority, which if exercised by the delegate(s) rather than by the Compensation Committee, would cause the participant’s award to fail to meet that exception. The Compensation Committee is also authorized to determine to what extent an award may be settled, cancelled, forfeited or surrendered, to interpret the Amended and Restated 2006 Plan and any awards granted under the Amended and Restated 2006 Plan and to make all other determinations necessary or advisable for the administration of the Amended and Restated 2006 Plan.Where the vesting or payment of an award under the Amended and Restated 2006 Plan is subject to the attainment of performance goals, the plan administrator will be responsible for certifying that the performance goals have been attained. Shares Subject to the Amended and Restated 2006 Plan Up to 7,000,000 shares of our common stock are available for grants pursuant to the Amended and Restated 2006 Plan.Shares issued under the Amended and Restated 2006 Plan may be authorized but unissued shares or treasury shares.Under the Amended and Restated 2006 Plan, no more than 7,000,000 shares of our common stock may be made subject to stock options or stock appreciation rights, and no more than 2,000,000 shares of our common stock may be made subject to awards other than stock options or SARs.The Amended and Restated 2006 Plan provides that no more than 1,500,000 shares of our common stock may be made subject to awards granted to any “covered employee” in any calendar year.If any shares subject to an award granted under the Amended and Restated 2006 Plan are forfeited, cancelled, exchanged or surrendered or if an award terminates or expires without a distribution of shares, or if shares of stock are surrendered or withheld as payment of either the exercise price of an award or surrendered or withheld as payment of either the exercise price of an award or withholding taxes in respect of an award, those shares of common stock will again be available for awards under the Amended and Restated 2006 Plan. Upon approval of the Company’s stockholders at its 2010 annual meeting of stockholders, the Company may offer to employees of the Company or its subsidiary the opportunity to tender certain outstanding equity awards granted under the Company’s Equity Plans for cancellation in exchange for the issuance of a replacement option that will represent the ability to purchase, at a lower exercise price and subject to a new term and new vesting schedule, shares of common stock, provided that such offer to exchange such outstanding equity awards is completed within three months of the date of the receipt of such stockholder approval. In the event that the Compensation Committee determines that any corporate event, such as a stock split, reorganization, merger, consolidation, repurchase or share exchange, affects our common stock such that an adjustment is appropriate in order to prevent dilution or enlargement of the rights of Amended and Restated 2006 Plan participants, then the Compensation Committee will make those adjustments as it deems necessary or appropriate to any or all of (i) the number and kind of shares or other property (including cash that may thereafter be issued in connection with future awards, (ii) the number and kind of shares or other property (including cash) that may be issued under outstanding awards, (iii) the exercise price or purchase price of any outstanding award and (iv) the performance goals applicable to outstanding awards, provided, that no such adjustment will cause any award under the Amended and Restated 2006 Plan which is or becomes subject to Section 409A of the Internal Revenue Code to fail to comply with the requirements of such section.In addition, the plan administrator may determine that the equitable adjustment may be accomplished by making a payment to the award holder, in the form of cash or other property (including but not limited to shares of our common stock). Performance Goals The Amended and Restated 2006 Plan provides that the vesting or payment of an award may be subject to the attainment of one or more performance goals. The plan administrator may base performance goals on one or more of the following criteria, determined in accordance with generally accepted accounting principles, where applicable: · pre-tax income or after-tax income; · earnings including operating income, earnings before or after taxes, earnings before or after interest, depreciation, amortization, or extraordinary or special items; · net income excluding amortization of intangible assets, depreciation and impairment of goodwill and intangible assets; · operating income; · earnings or book value per share (basic or diluted); · return on assets (gross or net), return on investment, return on capital, or return on equity; -17- · return on revenues; · net tangible assets (working capital plus property, plants and equipment) or return on net tangible assets (operating income divided by average net tangible assets); · operating cash flow (operating income plus or minus changes in working capital less capital expenditures); · cash flow, free cash flow, cash flow return on investment (discounted or otherwise), net cash provided by operations, or cash flow in excess of cost of capital; · economic value created; · operating margin or profit margin; · stock price or total stockholder return; · earnings from continuing operations; · cost targets, reductions or savings, productivity or efficiencies; · strategic business criteria, consisting of one or more objectives based on meeting specified market penetration or market share, geographic business expansion, customer satisfaction, employee satisfaction, human resources management, supervision of litigation, information technology, or goals relating to divestitures, joint ventures or similar transactions; or · any other criteria determined by the Board to be appropriate. Where applicable, the performance goals may be expressed in terms of attaining a specified level of the particular criterion or the attainment of a percentage increase or decrease in the particular criterion, and may be applied to one or more of the Company or a parent or subsidiary of the Company, or a division or strategic business unit of the Company, all as determined by the plan administrator.The performance goals may include threshold, target and maximum levels of performance.The performance goals will be evaluated in accordance with generally accepted accounting principles, where applicable, and will be subject to certification by the plan administrator.The performance goals may be adjusted in recognition of unusual or non-recurring events affecting the Company or the financial statements of the Company, in response to changes in applicable laws or regulations or to account for items of gain, loss or expense determined to be extraordinary or unusual in nature or infrequent in occurrence or related to the disposal of a segment of a business or related to a change in accounting principles. Types of Awards under the Amended and Restated 2006 Plan The terms and conditions of stock options and stock appreciation rights granted under the Amended and Restated 2006 Plan are determined by the Compensation Committee and set forth in an agreement.Stock options granted under the Amended and Restated 2006 Plan may be “incentive stock options” within the meaning of Section 422 of the Internal Revenue Code, or non-qualified stock options. SARs confer on the participant the right to receive an amount, in cash or shares of our common stock, equal to the excess of the fair market value of a share of stock on the date of exercise over the grant price of the SAR, and may be granted alone or in tandem with another award.The exercise price of an option or SAR granted under the Amended and Restated 2006 Plan may not be less than the fair market value of our common stock on the date of grant.The grant price of an SAR granted in tandem with a stock option will be the same as the stock option to which the SAR relates.The vesting of a stock option or SAR is subject to such conditions as the Compensation Committee may determine, which may include the attainment of performance goals. The terms and conditions of awards of restricted stock and restricted stock units granted under the Amended and Restated 2006 Plan are determined by the Compensation Committee and set forth in an award agreement.A restricted stock unit confers on the participant the right to receive a share of our common stock or its equivalent value in cash, in the discretion of the Compensation Committee.These awards are subject to restrictions on transferability which lapse under those circumstances that the Compensation Committee determines, which may include the attainment of performance goals. The Compensation Committee may determine that the holder of restricted stock or restricted stock units may receive dividends (or dividend equivalents, in the case of restricted stock units) that may be deferred during the restricted period applicable to these awards.The Amended and Restated 2006 Plan provides for the issuance of restricted stock units in respect of our obligations under our Non-Employee Directors Deferred Compensation Plan. The Amended and Restated 2006 Plan also provides for other equity-based awards, the form and terms of which are as determined by the Compensation Committee, consistent with the purposes of the Amended and Restated 2006 Plan.The vesting or payment of one of these awards may be made subject to the attainment of performance goals. -18- The Amended and Restated 2006 Plan provides that, unless otherwise determined by the Compensation Committee, in the event of a change in control (as defined in the Amended and Restated 2006 Plan), all awards granted under the Amended and Restated 2006 Plan will become fully vested, and any performance conditions will be deemed to be fully achieved. Certain U.S. Federal Income Tax Consequences Set forth below is a discussion of certain U.S. federal income tax consequences with respect to stock options that may be granted pursuant to the Amended and Restated 2006 Plan.The following discussion is a brief summary only, and reference is made to the Internal Revenue Code and the regulations and interpretations issued thereunder for a complete statement of all relevant federal tax consequences.This summary is not intended to be exhaustive and does not describe state, local or foreign tax consequences of participation in the Amended and Restated 2006 Plan. Nonqualified Stock Options (NQSOs) A participant generally will not be taxed upon the grant or vesting of an NQSO.Rather, at the time of exercise of such NQSO, the participant will recognize ordinary income for U.S. federal income tax purposes in an amount equal to the excess of the fair market value of the shares purchased over the exercise price.Any income recognized by a participant upon exercise of an NQSO will be subject to income tax withholding and to payroll taxes (FICA and FUTA) and will be reported on Form W−2.The Company generally will be entitled to a tax deduction at the same time and in the same amount that the participant recognizes ordinary income. A participant will have a tax basis in shares acquired through the exercise of an NQSO equal to the fair market value of those shares on the date of exercise.Upon disposition of the shares, any increase or decrease in the value of the shares since the date of exercise is treated as capital gain or loss (if the shares were capital assets of the participant) and such gain or loss will be long-term or short-term depending upon how long the stock was held after the date of exercise. Incentive Stock Options (ISOs) A participant will not be in receipt of taxable income upon the grant of an ISO.Exercise of an ISO will be timely if made during its term and if the participant remains an employee of the Company or a parent, subsidiary or related entity at all times during the period beginning on the date of grant of the ISO and ending on the date three months before the date of exercise (or one year before the date of exercise in the case of a disabled participant).Exercise of an ISO will also be timely if made by the legal representative of a participant who dies: (i) while in the employ of the Company or a parent, subsidiary or related entity or (ii) within three months after termination of employment.The tax consequences of an untimely exercise of an ISO will be determined in accordance with the rules applicable to NQSOs (see “Certain U.S. Federal Income Tax Consequences – Nonqualified Stock Options”). If stock acquired pursuant to the timely exercise of an ISO is later disposed of, the participant will, except as noted below, recognize long-term capital gain or loss (if the stock was a capital asset of the participant) equal to the difference between the amount realized upon such sale and the exercise price.The Company, under these circumstances, will not be entitled to any federal income tax deduction in connection with either the exercise of the ISO or the sale of such stock by the participant. If, however, stock acquired pursuant to the exercise of an ISO is disposed of by the participant prior to the expiration of two years from the date of grant of the ISO or within one year from the date such stock is transferred to him upon exercise (a “disqualifying disposition”), any gain realized by the participant generally will be taxable at the time of such disqualifying disposition as follows: (i) at ordinary income rates to the extent of the difference between the exercise price and the lesser of the fair market value of the stock on the date the ISO is exercised or the amount realized on such disqualifying disposition and (ii) if the stock is a capital asset of the participant, as short-term or long-term capital gain to the extent of any excess of the amount realized on such disqualifying disposition over the fair market value of the stock on the date which governs the determination of his ordinary income.In such case, the Company may claim a federal income tax deduction at the time of such disqualifying disposition for the amount taxable to the participant as ordinary income. Any capital gain recognized by the participant will be long-term capital gain (if the stock was a capital asset of the participant) depending on the length of time the stock has been held. The amount by which the fair market value of the stock on the exercise date of an ISO exceeds the exercise price will be an item of adjustment for purposes of the “alternative minimum tax” imposed by Section 55 of the Internal Revenue Code. Exercise with Shares According to a published ruling of the Internal Revenue Service, a participant who pays the exercise price of an NQSO, in whole or in part, by delivering shares of common stock already owned by him will recognize no gain or loss for federal income tax purposes on the shares surrendered, but otherwise will be taxed according to the rules described above for NQSOs (see “Certain U.S. Federal Income Tax Consequences – Nonqualified Stock Options”). With respect to shares acquired upon exercise which are equal in number to the shares surrendered, the basis of such shares will be equal to the basis of the shares surrendered, and the holding period of shares acquired will include the holding period of the shares surrendered.The basis of additional shares received upon exercise will be equal to the fair market value of -19- such shares on the date which governs the determination of the participant’s ordinary income, and the holding period for such additional shares will commence on such date. The Treasury Department has issued regulations that provide for the following rules with respect to the exercise of an ISO by surrender of previously owned shares of corporation stock.If the shares surrendered in payment of the exercise price of an ISO are “statutory option stock” (including stock acquired pursuant to the exercise of an ISO) and if, at the date of surrender, the applicable holding period for such shares had not been met, such surrender will constitute a “disqualifying disposition” and any gain realized on such transfer will be taxable to the participant, as discussed above.Otherwise, when shares of common stock are surrendered upon exercise of an ISO, in general: (i) no gain or loss will be recognized as a result of the exchange; (ii) the number of shares received that is equal in number to the shares surrendered will have a basis equal to the shares surrendered and (except for purposes of determining whether a disposition will be a disqualifying disposition) will have a holding period that includes the holding period of the shares exchanged; and (iii) any additional shares received will have a zero basis and will have a holding period that begins on the date of the exchange.If any of the shares received are disposed of within two years of the date of grant of the ISO or within one year after exercise, the shares with the lowest basis will be deemed to be disposed of first, and such disposition will be a disqualifying disposition giving rise to ordinary income as discussed above. The Issuer Tender Offer and Equity Exchange Holders of awards who choose to exchange outstanding eligible awards for replacement options pursuant to the Issuer Tender Offer and the Equity Exchange generally should not recognize income for U.S. federal income tax purposes at the time of the exchange.We believe that the Issuer Tender Offer and the Equity Exchange will be treated as non-taxable exchanges.Replacement options will be treated as NQSOs for U.S. federal income tax purposes (see “Certain U.S. Federal Income Tax Consequences – Nonqualified Stock Options”). Accounting Consequences of the Issuer Tender Offer and Equity Exchange We have adopted the provisions of Financial Accounting Standards Board ASC Topic 718 – Stock Compensation (FASB ASC Topic 718).Under FASB ASC Topic 718, we expect to recognize the incremental compensation cost, if any, of the new options granted as part of the Issuer Tender Offer and Equity Exchange.The incremental compensation cost will be measured as the excess of the fair value of each replacement option granted to employees in exchange for eligible equity awards, measured as of the date such replacement options are granted, over the fair value of the original award surrendered in exchange for such options, measured immediately before the exchange.The incremental and remaining compensation expense associated with the exchange of equity awards will be recognized over the service period of such awards.If any portion of the replacement options granted is forfeited prior to the completion of the service condition as a result of termination of employment, the compensation cost for the forfeited portion of the award will not be recognized. NEW PLAN BENEFITS TABLE Due to the discretionary nature of awards under the Amended and Restated 2006 Plan, the amount of awards that may be granted under the Amended and Restated 2006 Plan in the future to any individual is not determinable. AWARDS GRANTED UNDER THE PLAN The following table shows, with respect to our named executive officers and the other individuals and groups indicated, as of March 18, 2010, the number of shares subject to awards granted under the Amended and Restated 2006 Plan: Name and Position Number of Shares Underlying Options Granted Average Weighted Exercise Price of Options Number of Shares Subject to Restricted Stock or Restricted Stock Unit Awards Rodney Hershberger, President and Chief Executive Officer Jeffrey T. Jackson, Executive Vice President and Chief Financial Officer Mario Ferrucci III, Vice President, General Counsel and Secretary Deborah L. LaPinska, Vice President – Sales and Marketing David McCutcheon, Vice President – Florida Operations Monte Burns, Vice President - Florida All current executive officers, as a group All current directors who are not executive officers, as a group - - - -20- Name and Position Number of Shares Underlying Options Granted Average Weighted Exercise Price of Options Number of Shares Each nominee for election as director* - - - Bradley R. West, Director of Finance All employees who are not executive officers, as a group * The amount to be reported for each of Messrs. Castaldi, McHugh, Morgan andWhite is zero. REQUIRED VOTE The affirmative vote of at least a majority of our issued and outstanding common stock present, in person or by proxy, at the Meeting and entitled to vote on Proposal Two, voting together as a single class, is required to approve this Proposal Two. JLL Partners Fund IV, L.P. (“JLL Fund IV”), which owns in excess of 50% of the voting stock of the Company as of the record date, has informed the Company that it intends to vote in favor of this Proposal Two. If JLL Fund IV does vote in favor of Proposal Two, the proposal will be approved without the vote of any other stockholder. Recommendation of the Board of Directors THE BOARD OF DIRECTORS RECOMMENDS VOTING “FOR” THE APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE PGT, INC. 2 PROPOSALTHREE – RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Audit Committee appointed Ernst& Young LLP, independent registered public accounting firm, to audit the consolidated financial statements of the Company for the 2010 fiscal year ending January 1, 2011. As a matter of good corporate governance, the Company’s stockholders will be requested to ratify the Audit Committee’s selection at the Meeting. Ernst& Young LLP has audited the Company’s consolidated financial statements since 2001. Although there is no requirement that Ernst & Young LLP’s appointment be terminated if the ratification fails, the Audit Committee will consider the appointment of other independent registered public accounting firms if the stockholders choose not to ratify the appointment of Ernst & Young LLP. The Audit Committee may terminate the appointment of Ernst & Young LLP as our independent registered public accounting firm without the approval of the stockholders whenever the Audit Committee deems such termination appropriate. Amounts paid by us to Ernst & Young LLP for audit and non-audit services rendered in 2009 and 2008 are disclosed on page 40. Ernst & Young LLP has affirmed that they are not aware of any relationships between Ernst & Young LLP and the Company that may reasonably be thought to bear on their independence. The Audit Committee approves the annual audit fee of the Company’s independent auditors. The Audit Committee also establishes pre-approved limits for which the Company’s management may engage the Company’s independent auditors for specific services. Any work which exceeds these pre-approved limits in a quarter requires the advance approval of the Audit Committee. Each quarter, the Audit Committee reviews and approves all work done by the independent auditors during the previous quarter and establishes any pre-approved limits for the current quarter. All fees for fiscal 2009 were pre-approved by the Audit Committee. THE BOARD OF DIRECTORS RECOMMENDS VOTING “FOR” THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. -21- SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth information regarding the beneficial ownership of our common stock as of March 16, 2010, unless otherwise noted, for (a)each person who is known by us to own beneficially more than 5% of the outstanding shares of our common stock, (b)each of our incumbent directors named in Proposal One—Election of Directors above, (c)each of our named executive officers named in the Summary Compensation Table below, and (d)all of our incumbent directors and executive officers as a group. The percentages of shares outstanding provided in the table below are based on 54,005,439 voting shares outstanding as of March 16, 2010. Beneficial ownership is determined in accordance with SEC rules and generally includes voting or investment power with respect to securities. Unless otherwise indicated, each person or entity named in the table has sole voting and investment power, or shares voting and investment power with his or her spouse, with respect to all shares of stock listed as owned by that person. The number of shares shown does not include the interest of certain persons in shares held by family members in their own right. Shares issuable upon the exercise of options that are exercisable within 60 days of March 16, 2010 are considered outstanding for the purpose of calculating the percentage of outstanding shares of our common stock held by the individual, but not for the purpose of calculating the percentage of outstanding shares held by any other individual. Name and Address of Beneficial Owner (1) Number of Shares of Common Stock Beneficially Owned Percentage of Common Stock Outstanding Beneficial Owners of More Than 5%: JLL Partners Fund IV, L.P. (2 % Adage Capital Partners, L.P. (3 ) % Paul S. Levy (4 ) % Non-Employee Directors and Nominees: Paul S. Levy (4 ) % Daniel Agroskin (4 ) * Alexander R. Castaldi -
